                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

RG GOLF WAREHOUSE, INC.,

            Plaintiff,

v.                                 Case No:      2:17-cv-695-FtM-29MRM

THE GOLF WAREHOUSE, INC.,

            Defendant.



                            OPINION AND ORDER

     This matter comes before the Court on review of defendant’s

Motion to Dismiss (Doc. #49) filed on August 21, 2018.             Plaintiff

filed a Response in Opposition (Doc. #51) on September 4, 2018.

For the reasons set forth below, the motion is granted.

     This case arises out of a contractual dispute between two

former business partners in the golf merchandise industry.                The

issue   raised   is     whether   the    Court    may   exercise   personal

jurisdiction over the out-of-state defendant.           The Court concludes

that it may not.

                                         I.

     According to the Amended Complaint (Doc. #46): In 2011,

Plaintiff   RG   Golf    Warehouse,     Inc.   (Plaintiff)   and   The   Golf

Warehouse, Inc. (Defendant) considered entering into a business

relationship.    (Id. ¶ 7(a).)          On January 27, 2011, Plaintiff’s

chief executive officer, Brad Wolansky, and Defendant’s president,
Ronald Ploog, met in Orlando, Florida to “discuss the parties’

prospective business relationship.”                   (Id. ¶ 7(a)(i).)             A few weeks

later, on February 21, 2011, Plaintiff and Defendant executed a

letter of intent to enter into a business relationship; Plaintiff

and Defendant executed the final contract (the Referral Agreement)

on March 10, 2011.         (Id. ¶ 9.)

      When    the     parties   entered         into        the    Referral        Agreement,

Plaintiff    was     a   Minnesota       corporation         with          “home   offices    in

Minnesota and Lee County, Florida.”                   (Id. ¶ 7(b)(i).)             On June 17,

2013,   after      Defendant    was      purchased          by    a    Minnesota       entity,

Defendant    instructed       Plaintiff         to    move       its       “business    out   of

Minnesota within the next 13 days” in order to avoid “an intrastate

tax nexus.”        (Id. ¶ 7(b)(ii).)        Defendant informed Plaintiff that

if it failed to comply with that request, Defendant would consider

terminating     the      Referral    Agreement.             (Id.       ¶    7(b)(ii)-(iii).)

Plaintiff complied with Defendant’s request and on June 21, 2013

reincorporated in South Dakota and moved its principal place of

business to Lee County, Florida.                (Id. ¶ 7(b)(v).)

      For    the    remainder       of   June        2013    through         November    2014,

Plaintiff “performed the [Referral Agreement] with its principal

place of business in Lee County, Florida.”                            (Id. ¶ 7(b)(viii).)

During that time, Defendants used “Plaintiff’s Florida address for

all   monthly      sales   data,     payment         reports,         and    remittances      to

Plaintiff, with payments made to Plaintiff’s Wells Fargo Bank



                                            2
account with a Florida address.”                  (Id. ¶ 7(c)(i).)         On November

12, 2014, Defendant terminated the Referral Agreement by written

correspondence       sent    to     “Plaintiff’s         address    in    Lee    County,

Florida.”    (Id. ¶ 7(b)(x).)

      After Defendant terminated the Referral Agreement, Defendant

filed an alleged “bad-faith trademark registration” so that it

could tortiously interfere with a contract between Plaintiff and

Golfsmith International (Golfsmith).                   (Id. ¶ 7(f).)            Defendant

allegedly used the trademark registration as the basis of “a

misleading    and    improper       cease-and-desist          letter”      it    sent    to

Golfsmith.       (Id.   ¶    7(f)(iv).)           That    cease-and-desist        letter

ultimately    caused        Golfsmith     to      terminate    its       contract     with

Plaintiff because Golfsmith wanted to avoid “the prospect of

expensive trademark litigation” with Defendant.                    (Id. ¶ 7(f)(iv).)

This lawsuit followed.1

                                                 II.

      Personal      jurisdiction       “is       an    essential    element      of     the

jurisdiction of a district . . . court, without which the court is

powerless to proceed to an adjudication.”                   Ruhrgas AG v. Marathon

Oil   Co.,   526    U.S.     574,   584   (1999)        (citation    and     quotations

omitted).     A federal court sitting in diversity must conduct a


1 Plaintiff originally filed this lawsuit in the Circuit Court of
the Twentieth Judicial Circuit in and for Lee County, Florida.
(Doc. #2.) Defendant has since removed this action to this Court
on the basis of diversity jurisdiction. (Doc. #1.)


                                             3
two-step inquiry to determine whether it may exercise personal

jurisdiction over an out-of-state defendant.                 Thomas v. Brown, 504

F. App'x 845, 847 (11th Cir. 2013).                   First, a court examines

whether   personal        jurisdiction    is     authorized     under    the   forum

state’s long-arm statute.          Id.    Second, a court examines whether

the exercise of personal jurisdiction comports with the Due Process

Clause    of   the        Fourteenth    Amendment      to     the   United     States

Constitution.    Id.

     The plaintiff “bears the burden of making out a prima facie

case for personal jurisdiction by presenting sufficient evidence

to withstand a directed verdict motion.”                       Id. at 847.        The

defendant must then raise “a meritorious challenge to personal

jurisdiction”        by     submitting    evidence          “through    affidavits,

documents or testimony . . . .”               Id.    “If the defendant provides

sufficient evidence, the burden shifts to the plaintiff to prove

jurisdiction    by        affidavits,    testimony      or     documents.”        Id.

(citation and internal quotations omitted).                   “If the plaintiff's

complaint and the defendant's evidence conflict, the district

court must construe all reasonable inferences in favor of the

plaintiff.”    Id.        (citation and internal quotation omitted).

                                              III.

     The Amended Complaint asserts claims against Defendant for

breach of contract (Count I) and tortious interference (Count II).

Defendant now moves to dismiss the Amended Complaint for lack of



                                          4
personal jurisdiction.       In response, Plaintiff asserts the Court

may exercise both general and specific personal jurisdiction over

Defendant.

A.   Sufficiency of the Complaint

     Before addressing whether personal jurisdiction exists, the

Court   must   first     “determine      whether     the        allegations    of    the

complaint    state   a   cause   of   action.”            PVC    Windoors,    Inc.    v.

Babbitbay    Beach   Const.,     N.V.,       598   F.3d    802,     808   (11th     Cir.

2010)(quotation and citation omitted).2

     1) The Breach of Contract Claim (Count I)

     Under Indiana law, the elements of a breach of contract claim

are “the existence of a contract, the defendant's breach thereof,

and damages.”    Murat Temple Ass'n, Inc. v. Live Nation Worldwide,

Inc., 953 N.E.2d 1125, 1128–29 (Ind. Ct. App. 2011).                         Here, the

Amended Complaint alleges that (1) the parties entered into a

contract (the Referral Agreement); (2) Defendant breached its

contractual obligation to make certain payments to Plaintiff under



2 Although “[t]he reach of the [Florida long-arm] statute is a
question of Florida law,” the Referral Agreement provides that it
is “governed, construed and interpreted in accordance with”
Indiana law (Doc. #46 Ex. B). United Techs. Corp. v. Mazer, 556
F.3d 1260, 1274 (11th Cir. 2009). Thus, the breach of contract
claim in Count I is governed by Indiana law. However, because the
tortious interference claim in Count II does not arise out of or
relate to the Referral Agreement, Count II is governed by Florida
law. See Green Leaf Nursery v. E.I. DuPont De Nemours & Co., 341
F.3d 1292, 1301 (11th Cir. 2003).



                                         5
the Referral Agreement; and (3) Defendant’s breach resulted in

damages to Plaintiff.         (Doc. #46, ¶¶ 33-37.)            Accordingly,

Plaintiff has stated a legally sufficient breach of contract claim

under Indiana law.     Live Nation, 953 N.E.2d at 1128–29.

    2) The Tortious Interference Claim (Count II)

     Under Florida law, the elements of a tortious interference

claim are “(1) the existence of a business relationship; (2) the

defendant's knowledge of the relationship; (3) the defendant's

intentional and unjustified interference with the relationship;

and (4) damage to the plaintiff as a result of the breach of the

relationship.”     St. Johns River Water Mgmt. Dist. v. Fernberg

Geological Servs., Inc., 784 So. 2d 500, 504 (Fla. 5th DCA 2001)

(citations omitted).

     Here, the Amended Complaint alleges that (1) Plaintiff had a

business relationship with Golfsmith; (2) Defendant knew of that

business      relationship;     (3)       Defendant    intentionally      and

unjustifiably interfered with that business relationship; and (4)

Defendant’s    interference     caused    financial    harm   to   Plaintiff.

(Doc. #46, ¶¶ 48-51.)     Accordingly, Plaintiff has stated a legally

sufficient     tortious   interference       claim    under   Florida   law.

Fernberg, 784 So. 2d at 504.      Thus, the Court next examines whether

personal   jurisdiction    is   authorized     under   Florida’s     long-arm

statute.




                                      6
B.   General Personal Jurisdiction

     General jurisdiction “refers to the power of a court in the

forum to adjudicate any cause of action involving a particular

defendant, irrespective of where the cause of action arose.”

Oldfield v. Pueblo De Bahia Lora, S.A., 558 F.3d 1210, 1221 (11th

Cir. 2009).    The general jurisdiction provision of Florida’s long-

arm statute3 provides that: “[a] defendant who is engaged in

substantial and not isolated activity within [Florida], whether

such activity is wholly interstate, intrastate, or otherwise, is

subject to the jurisdiction of the courts of [Florida], whether or

not the claim arises from that activity.”   Fla. Stat. § 48.193(2).

     Section 48.193(2)’s “substantial and not isolated activity”

requirement is “the functional equivalent of the continuous and

systematic contact requirement for general jurisdiction under the

Fourteenth Amendment” to the United States Constitution.    Meier ex

rel. Meier v. Sun Int'l Hotels, Ltd., 288 F.3d 1264, 1269 (11th

Cir. 2002).     Thus, in analyzing whether general jurisdiction is

authorized under Section 48.193(2), the Court need only consider

whether exercising such jurisdiction over Defendant comports with

due process.    Id.

     Because general jurisdiction is based upon activity unrelated

to a particular cause of action, the “due process requirements for


3 As discussed supra, the Florida long-arm statute analysis is
governed by Florida law. Mazer, 556 F.3d at 1274.


                                  7
general personal jurisdiction are more stringent than for specific

personal jurisdiction . . . .”            Consol. Dev. Corp. v. Sherritt,

Inc., 216 F.3d 1286, 1292 (11th Cir. 2000).                  Under this more

exacting     standard,    due   process    requires   that    a   defendant’s

“affiliations with the State [be] so ‘continuous and systematic’

as to render [it] essentially at home in the forum State.”            Daimler

AG v. Bauman, 571 U.S. 117, 139 (2014)(quotation and citation

omitted).

      A corporation’s place of incorporation and its principal

place of business are “the paradigm forum[s] for the exercise of

general jurisdiction . . . .”        Id. at 137.      Only in “exceptional”

cases will a “corporation's operations in a forum other than its

formal place of incorporation or principal place of business [] be

so substantial and of such a nature as to render the corporation

at home in that State.”         Id. at 139 n. 19.

      Plaintiff asserts that Defendant it is “at home” in Florida,

and   that   exercising    general   jurisdiction     over    Defendant   thus

comports with due process, because: (1) Defendant maintains a

“highly-interactive sales website” that allows it to interact with

Florida customers on a daily basis; (2) Defendant ships hundreds

of products to Florida customers every day, with Florida sales

comprising approximately 7% of its total sales; (3) Defendant

relies on Florida companies to access its servers and process its

shipments to Florida; (4) Defendant sends its employees to trade



                                      8
shows in Florida; and (5)        Defendant       markets its business to

potential Florida customers.      (Doc. #46, ¶ 8.)

       In Schulman v. Inst. for Shipboard Educ., 624 F. App'x 1002,

1005 (11th Cir. 2015), the Eleventh Circuit found that a foreign

corporation’s attendance of a Florida tradeshow,                distribution

agreements with dealers in Florida, and marketing efforts in

Florida were insufficient connections to Florida to “satisfy the

demanding standard of the Fourteenth Amendment” in the general

jurisdiction context.      The Court reasoned that those connections

to Florida, “even when coupled with its [Florida] sales,” failed

to     “closely   approximate    the       activities    that    ordinarily

characterize a corporation's place of incorporation or principal

place of business.”      Id. (quotation and citation omitted).

       Similarly, in Daimler AG, the Supreme Court held that a German

car-manufacturing company was not “at home” in California, even

though its wholly owned subsidiary had “multiple California-based

facilities,” was “the largest supplier of luxury vehicles to the

California    market,”   and   even   if   the    subsidiary’s   California

contacts were imputable to the German company.           571 U.S. at 123,

136.    The Court found that, since neither the German company nor

its subsidiary were incorporated in or had their principal place

of business in California, exercising general jurisdiction would

result in the German company being subject to suit “in every other

State in which [the subsidiary’s] sales are sizable.”            Id. at 139.



                                      9
The   Court   thus   reasoned   that    such   an   exercise   of   general

jurisdiction would violate due process because it would not provide

out-of-state defendants “with some minimum assurance as to where

[their] conduct will and will not render them liable to suit.”

Id. (citation and quotation omitted).

      Here, the Court finds this is not an exceptional case such

that Defendant is subject to general jurisdiction in Florida.            As

in Schulman and Daimler AG, Defendant’s marketing efforts to

Florida customers, connections to Florida companies in Florida,

and its employees’ attendance of trade shows4 in Florida are

insufficient connections to render it “home” in Florida.              Those

contacts, even when coupled with Defendant’s Florida sales, fail

to    “closely   approximate     the     activities     that   ordinarily

characterize a corporation's place of incorporation or principal

place of business.”     Schulman, 624 F. App'x at 1005.        Indeed, as

the Supreme Court cautioned against in Daimler AG, exercising

general jurisdiction over Defendant based upon its sales in Florida

would subject it to jurisdiction in each state in which its “sales

are sizable” and would fail to provide Defendant “with some minimum




4 It is unclear to the Court how frequently Defendant’s employees
attend trade shows in Florida, as neither Plaintiff’s Amended
Complaint nor its Response in Opposition state how many times per
year Defendant’s employees attend such trade shows.


                                   10
assurance as to where” it would be liable to suit.      571 U.S. at

139.5

        For the foregoing reasons, the Court finds that exercising

general jurisdiction over Defendant would violate due process.

Accordingly, Plaintiff has failed to carry its “ultimate burden of

establishing that [general] personal jurisdiction is present.”

Id. at 1217.

C.      Specific Personal Jurisdiction

        Specific jurisdiction “refers to jurisdiction over causes of

action arising from or related to a defendant's actions within the

forum.”    Oldfield, 558 F.3d at 1221 n. 27.   Plaintiff asserts the

Court may exercise specific jurisdiction over Defendant under

Florida’s long-arm statute because (1) Plaintiff and Defendant

negotiated the Referral Agreement in Florida; (2) Defendant caused



5Citing to Coremetrics, Inc. v. Atomic Park.com, LLC, 370 F. Supp.
2d 1013 (N.D. Cal. 2005) and West Marine, Inc. v. Watercraft
Superstore, Inc., No. C11-04459 HRL, 2012 WL 479677, at *1 (N.D.
Cal. Feb. 14, 2012), Plaintiff argues that exercising general
jurisdiction over Defendant comports with due process because
Defendant, through its interactive website, maintains a “constant,
virtual” presence in Florida, akin to a brick-and-mortar store.
(Doc. #51, p. 2.)     While those cases do support Plaintiff’s
assertion, the Ninth Circuit has rejected such an approach to
general jurisdiction.   See Mavrix Photo, Inc. v. Brand Techs.,
Inc., 647 F.3d 1218, 1227 (9th Cir. 2011)(“To permit the exercise
of general jurisdiction based on the accessibility in the forum of
a non-resident interactive website would expose most large []
entities to nationwide general jurisdiction.”).     To the extent
that Coremetrics and West Marine are still persuasive authorities,
the Court declines to adopt such an expansive jurisdictional
approach.


                                  11
Plaintiff to move its principal place of business to Florida by

requiring    that   Plaintiff   “terminate   its    business   presence   in

Minnesota” (Doc. #51, p. 7); (3) Defendant tortiously interfered

with Plaintiff’s contract with Golfsmith in Florida; and (4)

Defendant failed to make payments under the Referral Agreement in

Florida.

       The relevant portion of Florida’s long-arm statute provides

that a court may exercise specific jurisdiction over an out-of-

state defendant for a cause of action arising from the following

acts:

       1. Operating, conducting, engaging in, or carrying on a
       business or business venture in this state or having an
       office or agency in this state.

       2. Committing a tortious act within this state.

                                  . . .

       7. Breaching a contract in this state by failing to
       perform acts required by the contract to be performed in
       this state.

Fla. Stat. § 48.193(1)(a)(1)-(7).          The Court will address each

argument in turn below.

       1) Section 48.193(1)(a)(1)- Engaging in Business in Florida

            a. The Referral Agreement Negotiations

       Plaintiff argues the Court may exercise specific jurisdiction

over    Defendant   under   Section   (1)(a)(1)    of   Florida’s   long-arm

statute because the parties negotiated the Referral Agreement

terms at the January 27, 2011 meeting in Orlando, Florida.                In



                                      12
response, Defendant contends the “Orlando meeting was legally

immaterial” because the meeting only occurred in Florida out of

“convenien[ce] to both parties at the time,” since Defendant was

in Florida at that time for a previously scheduled trade show.

(Doc. #49, p. 18.)

       In relevant part, Section (1)(a)(1) provides that a party is

subject to specific jurisdiction for a cause of action arising out

of a party’s “[o]perating, conducting, engaging in, or carrying on

a    business    or    business     venture    in”    Florida.        Fla.    Stat.   §

48.193(1)(a)(1).           To establish that a defendant is engaged in

business under Florida’s long-arm statute, “the activities of the

defendant must be considered collectively and show a general course

of business activity in [Florida] for pecuniary benefit.”                      Future

Tech. Today, Inc. v. OSF Healthcare Sys., 218 F.3d 1247, 1249 (11th

Cir. 2000).           “Factors relevant, but not dispositive, to this

analysis include the presence and operation of an office in

Florida, the possession and maintenance of a license to do business

in    Florida,       the   number   of   Florida     clients      served,     and   the

percentage      of    overall   revenue    gleaned         from   Florida    clients.”

Horizon Aggressive Growth, L.P. v. Rothstein-Kass, P.A., 421 F.3d

1162, 1167 (11th Cir. 2005).

       Here, considering the foregoing factors, the Court finds that

Defendant has not engaged in business in Florida as defined by

Section    48.193(1)(a)(1).              First,      the     negotiations     between



                                          13
Plaintiff’s       president,    Rondald        Ploog,    and   Defendant’s     chief

executive     officer,     Brad     Wolansky,       in   Orlando,    Florida       are

insufficient to satisfy Section 48.193(1)(a)(1).                    Indeed, “this

fact alone does not establish that [Defendant] was conducting or

carrying on a business in Florida, as Fla. Stat. § 48.193(1)(a)(1)

requires . . . .”         Melgarejo v. Pycsa Panama, S.A., 537 F. App'x

852, 861 (11th Cir. 2013).

      Second,      Plaintiff      has   not       demonstrated    that     Defendant

maintains an office, place of business, or business license in

Florida.          While    Plaintiff       has      submitted      evidence        that

approximately seven percent of Defendant’s sales are made to

Florida customers, the Court finds such sales insufficient to

confer jurisdiction under Section 48.193(1)(a)(1).                   See Horizon,

421   F.3d   at    1167-68     (finding      no    jurisdiction     under    Section

48.193(1)(a)(1) where out-of-state defendant had no office, place

of business, or business license in Florida and sales to Florida

customers totaled less than 5 percent of total sales).                              And

although     Defendant     operates     an      interactive      website    that    is

accessed daily by potential and actual Florida customers, the Court

finds that only amounts to doing business “as if in Florida,” which

is “insufficient under the plain text of the [long-arm] statute.”

Id. at 1167 (emphasis in original).                 Accordingly, Plaintiff has

not demonstrated that the Court may exercise specific jurisdiction

over Defendant under Section 48.193(1)(a)(1).



                                          14
          b. Plaintiff’s      Relocation      of    its       Principal    Place   of

               Business to Florida

      Plaintiff     asserts   that    the   Court       may    exercise    specific

jurisdiction    over    Defendant     because      it     caused     Plaintiff     to

relocate its principal place of business to Florida. Specifically,

Plaintiff alleges that, because Defendant knew Plaintiff “had some

connection to Florida” and had no connection to any other state,

Defendant caused the Florida relocation when it directed Plaintiff

to move its business out of Minnesota.             (Doc. #51, p. 8.)

      The Court finds this conduct insufficient to support specific

jurisdiction over Defendant.           First, the Court is aware of no

authority – and Plaintiff cites to none – establishing that such

conduct satisfies Florida’s long-arm statute.6                  Second, Plaintiff

has   failed   to   demonstrate      that   Defendant         did   in   fact   cause

Plaintiff’s move to Florida.         Indeed, as Plaintiff alleges in the

Amended Complaint, “Plaintiff did not have an official tie to

Florida” prior to Defendant’s request.              (Doc. #46, ¶ (7)(b)(vii)

(emphasis in original.)       Because Plaintiff had no official tie to

Florida, and since Defendant did not specifically request that

Plaintiff relocate to Florida, Plaintiff has not demonstrated that



6 To the extent that Plaintiff argues these actions constitute
“[o]perating, conducting, engaging in, or carrying on a business”
in Florida under Section 48.193(1)(a)(1), such conduct is
insufficient to satisfy Florida’s long-arm statute for the reasons
discussed supra.


                                       15
Defendant caused Plaintiff’s relocation to Florida.                Accordingly,

Plaintiff’s relocation of its principal place of business to

Florida     is   insufficient    to    confer    specific     jurisdiction   over

Defendant under Florida’s long-arm statute.

      2) Section 48.193(1)(a)(2) – Committing a Tortious Act in

           Florida

      Plaintiff argues the Court may exercise specific jurisdiction

over Defendant pursuant to Section (1)(a)(2) of Florida’s long-

arm statute because the alleged tortious interference occurred in

Florida. In relevant part, Section (1)(a)(2) provides that a party

may   be    subject    to   specific    jurisdiction    for    “[c]ommitting   a

tortious act within [Florida].”

      The    Amended    Complaint      asserts   that   the   alleged   tortious

interference occurred in Florida because when Defendant sent the

“misleading and improper cease-and-desist letter” to Golfsmith,

the resulting financial harm to Plaintiff (Golfsmith’s termination

of its contract with Plaintiff) occurred in Florida.                (Doc. # 46,

¶ 7(f)(iv).)      In response, Defendant contends the alleged tortious

interference did not occur in Florida because the cease-and-desist

letter was sent by Defendant’s counsel in Minnesota to Golfsmith’s

office in Texas.

      Florida’s appellate courts “are deeply divided on the issue

of whether a tortious act committed outside the state resulting in

injury inside the state subjects the actor to jurisdiction in



                                         16
Florida under” Section (1)(a)(2) of Florida’s long-arm statute.

Posner, 178 F.3d at 1216.      And the Florida Supreme Court has yet

to address whether injury alone satisfies Section (1)(a)(2).           See

e.g. Internet Sols. Corp. v. Marshall, 39 So. 3d 1201, 1206 n.6

(Fla. 2010) (declining to “decide the broader issue of whether

injury alone satisfies the requirement of” Section (1)(a)(2)).

     In light of the division among Florida’s appellate courts,

the Eleventh Circuit has “consistently [] applied the broader

construction of” Florida’s long-arm statute and held that injury

alone satisfies Section (1)(a)(2).      Posner, 178 F.3d at 1216; see

also Licciardello v. Lovelady, 544 F.3d 1280, 1283 (11th Cir. 2008)

(holding that “the Florida long-arm statute permits jurisdiction

over the nonresident defendant who commits a tort outside of the

state that causes injury inside the state” (citation omitted)).

Because the Florida Supreme Court has yet to resolve the conflict

among the Florida appellate courts, the Court is bound by the

Eleventh Circuit’s holding in Posner and Licciardello.

     Under    Posner   and   Licciardello,   the   Court   finds   Section

(1)(a)(2) satisfied because the alleged financial harm resulting

from Defendant’s interference with the Golfsmith contract occurred

in Florida.     Thus, because specific jurisdiction is authorized

under Section (1)(a)(2) of Florida’s long-arm statute, the Court

will address whether exercising such jurisdiction over Defendant

comports with due process infra.



                                   17
       3) Section 48.193(1)(a)(7) – Breach of a Contract Requiring

          Acts to be Performed in Florida

       Plaintiff   argues   that       the     Court     may    exercise       specific

jurisdiction    over    Defendant      because     Defendant          failed   to    make

payments owed to Plaintiff under the Referral Agreement. Plaintiff

asserts that after it relocated its principal place of business to

Florida,    Defendant    used   Plaintiff’s        Florida          “address   for   all

monthly sales data, payment reports, and remittances to Plaintiff”

and made payments “to Plaintiff’s Wells Fargo Bank account with a

Florida address.” (Doc. #46, ¶ (7)(c)(i).) Plaintiff thus reasons

that, pursuant to Section 48.193(1)(a)(7), specific jurisdiction

over Defendant is authorized under Florida’s long-arm statute

because    Defendant     failed     to        continue     making       payments      to

Plaintiff’s Florida bank account under the Referral Agreement.                        In

Response, Defendant argues that (1) Defendant’s mere failure to

make    payments   in   Florida   is     insufficient          to    confer    personal

jurisdiction    under    Florida’s      long-arm       statute;        and    (2)   after

Plaintiff’s relocation to Florida, Defendant continued to make

payments into Plaintiff’s Minnesota bank account.

       Section (1)(a)(7) of Florida’s long-arm statute provides that

a party may be subject to specific jurisdiction for “[b]reaching

a contract in [Florida] by failing to perform acts required by the

contract to be performed in [Florida].”                Failure to make payments

owed under a contract “where payment is due to be made in Florida



                                         18
is sufficient to satisfy” Section (1)(a)(7) of Florida’s long-arm

statute.   Glob. Satellite Commc'n Co. v. Sudline, 849 So. 2d 466,

468 (Fla. 4th DCA 2003).      Because the Referral Agreement is silent

as to the place of payment, the Court must determine whether

Defendant’s payments to Plaintiff were “required by the contract

to be performed in [Florida].”          Id.

     When a “contract is silent as to place of payment, it is

presumed   to   be   the   place   of   residence   of   the   payee.”     Id.

(citations omitted).       That presumption is generally “sufficient to

satisfy the language of Florida's long-arm provision that refers

to contractual acts ‘required’ to be performed in Florida.”              Laser

Elec. Contractors, Inc. v. C.E.S. Indus., Inc., 573 So. 2d 1081,

1083 (Fla. 4th DCA 1991).          It may, however, “be rebutted with

evidence showing that payments were in fact required to be sent

elsewhere.”     Dollar Rent a Car, Inc. v. Westover Car Rental, LLC,

No. 2:16-CV-363-FTM-29CM, 2017 WL 5495126, at *8 (M.D. Fla. Nov.

16, 2017); see also Posner v. Essex Ins. Co., 178 F.3d 1209, 1219

(11th Cir. 1999).

     Here, Defendant cites to the affidavit of Brett Hamrick,

Defendant’s chief financial officer, which sufficiently rebuts

that presumption.      The Hamrick affidavit provides that prior to

Plaintiff’s relocation, Plaintiff’s president, Ronald Ploog, sent

an email to Defendant’s representative requesting that Defendant

make payments to Plaintiff under the Referral Agreement via wire



                                        19
transfer.    (Doc. #6-1, ¶ 11.)           In that email, which is attached as

an exhibit       to Hamrick’s affidavit,              Plaintiff’s representative

directed Defendant to send the wire transfers to “Wells Fargo Bank,

N.A. Minneapolis,” and provided the associated account and routing

numbers.        (Id., Ex. C.)          According to the Hamrick affidavit,

Defendant continued to make payments to Plaintiff’s Minnesota bank

account    by    wire    transfer       until      the   Referral    Agreement    was

terminated in November of 2014.                (Id., ¶ 12.)

      Citing to Ronald Ploog’s affidavit, Plaintiff asserts that

after Plaintiff relocated its principal place of business to

Florida, Defendant began sending wire transfers to Plaintiff’s

bank account in Florida.             As support, the Ploog affidavit cites to

an attached exhibit titled, “Wells Fargo Combined Statement of

Accounts,” which lists a Fort Myers, Florida and Bonita Springs,

Florida mailing address associated with Plaintiff’s bank account.

(Doc. #18-1, ¶ 10; Id., Ex. 4-5.)                  While this “Combined Statement

of   Accounts”     lists       a    Florida    mailing    address,    it   does   not

demonstrate where Defendant’s wire transfers occurred, nor does it

sufficiently rebut Defendant’s contention that it continued to

make payments by wire transfer to Plaintiff’s “Wells Fargo Bank,

N.A. Minneapolis” bank account. Because Plaintiff has not provided

such evidence, Plaintiff has failed to carry its “ultimate burden

of   establishing       that       personal    jurisdiction   is    present”     under




                                              20
Section (1)(a)(7) of Florida’s long-arm statute.          Oldfield, 558

F.3d at 1217.

    4) Due Process7

     Because specific jurisdiction over Defendant is authorized

under Section (1)(a)(2) of Florida’s long-arm statute, the Court

analyzes whether exercising such jurisdiction comports with due

process.   The Due Process Clause protects a defendant’s “liberty

interest in not being subject to the binding judgments of a forum

with which [the defendant] has established no meaningful contacts,

ties, or relations.”        Burger King Corp. v. Rudzewicz, 471 U.S.

462, 471–72 (1985).    The exercise of personal jurisdiction over an

out-of-state    defendant    comports   with   due   process   when   the

defendant has “minimum contacts with the forum state” and the

exercise of such jurisdiction “does not offend traditional notions

of fair play and substantial justice.”         Mut. Serv. Ins. Co. v.

Frit Indus., Inc., 358 F.3d 1312, 1319 (11th Cir. 2004)(quotation

and citations omitted).

     In the intentional tort context, whether an out-of-state

defendant has the requisite “minimum contacts” to satisfy the first


7 Because the tortious interference claim in Count II is the only
claim in the Amended Complaint that satisfies Florida’s long-arm
statute, the Court’s due process analysis is limited to the
evidence related to Plaintiff’s tortious interference claim. See
Posner, 178 F.3d at 1220 (limiting due process analysis in multi-
count complaint to single claim that satisfied Florida’s long-arm
statute).



                                   21
prong of the due process inquiry is governed by the “effects test”

set forth in Calder8.        Licciardello v. Lovelady, 544 F.3d 1280,

1286 (11th Cir. 2008); see also Walden v. Fiore, 571 U.S. 277, 291

(2014)(noting that “[t]he proper focus of the ‘minimum contacts’

inquiry in intentional-tort cases is” the Calder “effects test”

(citation omitted)).

       In Calder, a California plaintiff filed a libel suit in a

California     court   against     the   Florida-based         publishers   of   an

article written about the plaintiff. 465 U.S. at 784-85. Although

the defendants wrote and published the libelous article in Florida,

the Supreme Court found that the defendants had sufficient “minimum

contacts” in California under the Due Process Clause.                  Id. at 788-

89.      The   Court   so   held   because          the   article   “impugned    the

professionalism of [the plaintiff] whose television career was

centered in California,” the article used California sources and

was widely published in California, and “the brunt of the harm .

. . was suffered in California.”              Id.    Thus, because the libelous

article was “expressly aimed at California,” and since California

was “the focal point both of the story and of the harm suffered,”

jurisdiction was “proper in California based on the ‘effects’ of

their Florida conduct in California.”                Id. at 789.




8   Calder v. Jones, 465 U.S. 783 (1984).


                                         22
     Following Calder, some courts interpreted the Court’s holding

as establishing that “minimum contacts” may be established based

upon where a plaintiff suffers harm.              571 U.S. at 286-89.      In

Walden, however, the Supreme Court rejected such an approach to

the “minimum contacts” analysis and expounded upon its holding in

Calder.   Id.    The plaintiffs in Walden, Nevada residents, filed a

civil rights law suit in a Nevada court against a Georgia police

officer based upon events that occurred in an Atlanta airport.

Id. at 279-80.     The plaintiffs alleged that when they arrived at

the Atlanta airport, they were stopped by the Georgia police

officer and had $97,000 in cash seized by the officer.              Id.   The

officer then “draft[ed] an affidavit to show probable cause for

forfeiture of the funds,” which the plaintiffs alleged contained

“false and misleading” statements.           Id. at 280-81.

     Citing to Calder, the plaintiffs argued that although the

police officer’s actions occurred in Georgia, and not in Nevada,

exercising personal jurisdiction over the police officer would

nonetheless     comport   with   due   process.     Id.   at   289-90.    The

plaintiffs reasoned that, by filing the affidavit with “false and

misleading” statements, the officer intended to cause harm to the

plaintiffs in Nevada and thus had sufficient “minimum contacts”

with Nevada.     Id. at 281, 289-90.        The Supreme Court held that the

police officer lacked the requisite “minimum contacts” with Nevada

because “no part of [his] course of conduct occurred in Nevada,”



                                       23
as he “approached, questioned, and searched [the plaintiffs], and

seized the cash at issue, in the Atlanta airport.”               Id. at 288.

     In reaching its holding, the Court in Walden distinguished

its holding from that in Calder.             The Court noted that the “crux

of Calder was that the reputation-based ‘effects’ of the alleged

libel connected the defendants to California, not just to the

plaintiff.”      Id. at 287.   The Court explained that the defendants

in Calder “relied on phone calls to ‘California sources’ for the

information in their article,” published the article “that was

widely circulated in” California, and thus caused reputational

injury to the plaintiffs that was overwhelmingly suffered in

California.      Id.

     The Court in Walden observed that, unlike in Calder, the

effects of the Georgia officer’s conduct on the plaintiffs were

“not connected to [Nevada] in a way that makes those effects a

proper basis for jurisdiction.”              Id. at 290.   The Court further

rejected   the    notion   that   the    “minimum    contacts”    inquiry   was

satisfied by the officer’s knowledge that his actions would create

harm in Nevada, as such an approach would “impermissibly allow[]

a plaintiff's contacts with the defendant and forum to drive the

jurisdictional analysis.”         Id. at 288-89.       The Court instructed

that the “proper question is not where the plaintiff experienced

a particular injury or effect but whether the defendant's conduct

connects him to the forum in a meaningful way.”                   Id. at 290.



                                        24
Because the police officer’s “actions in Georgia did not create

sufficient contacts with Nevada,” the Court found the exercise of

personal jurisdiction over him violated due process.                     Id. at 289.

    Here, Plaintiff asserts that Defendant filed a “bad-faith

trademark    registration”         and    then   used    that    registration     to

threaten     Golfsmith      with    trademark       litigation      if     Golfsmith

continued to engage in business with Plaintiff.                        (Doc. #46, ¶

7(f).)     Plaintiff alleges that Defendant interfered in Plaintiff’s

business relationship with Golfsmith to “financially harm and

weaken Plaintiff for purposes of resolving Plaintiff’s breach of

contract    claims”   and    so    that    it    could   purchase      “Plaintiff’s

registered domain for well below market price.”                        (Id., ¶ 52.)

Plaintiff contends that personal jurisdiction over Defendant is

proper     because,   by    tortiously         interfering      with     Plaintiff’s

business relationship with Golfsmith, Defendant intended to cause

harm to Plaintiff in Florida.

     In light of the previously discussed authorities, the Court

finds Plaintiff has failed to satisfy the “minimum contacts”

inquiry under the Due Process Clause.               As in Walden, Defendant’s

alleged tortious conduct does not connect it to Florida “in a

meaningful way.”      571 U.S. at 290.           That is, the cease-and-desist

letter, which Plaintiff alleges ultimately caused Golfsmith to

terminate its business relationship with Plaintiff, was sent by

Defendant’s counsel in Eden Prairie, Minnesota to Golfsmith’s



                                          25
office in Austin, Texas (Doc. #6-1, Ex. E), and Defendant’s actions

had no connection to Florida aside from the harm they caused to

Plaintiff in Florida. While the Complaint alleges that Defendant’s

actions were intended to cause harm to Plaintiff in Florida, the

“mere injury to a forum resident is not a sufficient connection to

the forum” to satisfy the “minimum contacts” inquiry.                  Walden, 571

U.S. at 290.9

      For the foregoing reasons, the Court finds Plaintiff has

failed     to    satisfy   the    “minimum       contacts”   inquiry    and   that

exercising jurisdiction over Defendant would therefore violate due

process.        Accordingly, the Court finds that Plaintiff has failed

to   carry      its   “ultimate   burden    of    establishing   that    personal

jurisdiction is present.”          Oldfield, 558 F.3d at 1217.

      Accordingly, it is now

      ORDERED:

      1.        Defendant’s Motion to Dismiss (Doc. #49) is GRANTED and

the Amended Complaint is dismissed without prejudice.




9 In its Response in Opposition, Plaintiff cites to Defendant’s
general connections to Florida (e.g. its marketing efforts and
sales to Florida customers) as evidence of Defendant’s “minimum
contacts.” As discussed supra, however, those Florida connections
are not relevant to the Court’s analysis as to the tortious
interference claim in Count II, which is the only Count in the
Amended Complaint that satisfied Florida’s long-arm statute.
Accordingly, the Court need not consider such evidence in its due
process analysis. Posner, 178 F.3d at 1220.


                                       26
    2.   The Clerk is directed to terminate any pending deadlines

and close the file.

    DONE AND ORDERED at Fort Myers, Florida, this ___24th___ day

of January, 2019.




Copies: Counsel of record




                              27
